Name: 1999/748/EC, ECSC, Euratom: Decision of the Representatives of the Governments of the Member States of 10 November 1999 appointing a member of the Court of First Instance of the European Communities
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 1999-11-20

 Avis juridique important|41999D07481999/748/EC, ECSC, Euratom: Decision of the Representatives of the Governments of the Member States of 10 November 1999 appointing a member of the Court of First Instance of the European Communities Official Journal L 299 , 20/11/1999 P. 0031 - 0031DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATESof 10 November 1999appointing a member of the Court of First Instance of the European Communities(1999/748/EC, ECSC, Euratom)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community, and in particular Article 225 thereof,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 32d thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 140a thereof,Having regard to Council Decision 88/591/ECSC, EEC, Euratom of 24 October 1988 establishing a Court of First Instance of the European Communities(1),Whereas, pursuant to Articles 7 and 44 of the Protocol on the Statute of the Court of Justice of the European Community and to the corresponding provisions of the Protocols on the Statutes of the Court of Justice of the European Coal and Steel Community and of the European Atomic Energy Community, a member of the Court of First Instance should be appointed to replace Mr Christopher Bellamy, who has resigned, for the remainder of his term of office, which runs until 31 August 2001,HAVE DECIDED AS FOLLOWS:Article 1Mr Nicholas Forwood is hereby appointed a member of the Court of First Instance of the European Communities from 2 December 1999 until 31 August 2001.Article 2This Decision shall be published in the Official Journal of the European Communities.Done at Brussels, 10 November 1999.The PresidentA. SATULI(1) OJ L 319, 25.11.1988, p. 1. Decision as last amended by the 1994 Act of Accession.